Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-14, 16-18, and 25-27 are currently pending.  Claims 1-9, 11-13, and 16-18 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 10, 14, and 25-27 are withdrawn from consideration.  

Election/Restrictions*
*At the outset, it is noted that the Restriction dated 7/23/20 was modified in a phone call to applicants' representative on 1/15/21 as set forth below to place claim 14 in a separate Group from claims 1-13 and 16-18 since the examiner believes claim 14 represents a distinct embodiment from that claimed in Group I.  See the 'Response to Restriction' section below and the attached Interview Summary for the details of applicants' elections.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 and 16-18, drawn to a wound dressing comprising a structural protein and a gelling agent, classified in A61L 26/0033.
II.	Claims 1 and 14, drawn to a wound dressing comprising carboxymethyl cellulose and non-gelling cellulose fibers, classified in A61L 26/0061.
III.	Claims 25-27, drawn to a wound dressing comprising a lyophilized layer, classified in A61F 13/00012.

Inventions I-III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a different design.  Specifically, the dressing of Group I requires a structural protein and a gelling agent, features which are not required by Group II.  Likewise, Group II requires carboxymethyl cellulose and non-gelling cellulose fibers, which are not required by Group I.  Thus, the two groups have different designs, and would likely require citation of different prior art.  
Similarly, Group III is recited as a product-by-process type claim, requiring a lyophilized absorbent layer.  Not only does the product-by-process limitation require a different analysis than that of Groups I and II (which do not include product-by-process limitations), but also Groups I and II do not recite a lyophilized layer at all.  Thus, the groups have different designs, and would likely require citation of different prior art.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Election of Species
This application contains claims directed to the following patentably distinct species:
Wound dressing composition (e.g., see claims 4-6, 7-10, 14, 16-18)
Structural protein (e.g., see claims 4-6)
Gelling agent (e.g., see claims 7-10)
Applicant is required to specify a single dressing composition with all included components defined.  Applicant is required to specify: 
1) A single dressing composition, with all components defined, including the presence/absence of an absorbent layer, carboxymethyl cellulose and non-gelling cellulose fibers, and a backing sheet (per claims 14 and 16-18); 
2) A single structural protein or a single combination of structural proteins from those recited in claims 5-6; 
3) A single gelling agent or a single combination of gelling agents from those recited in claims 8-10.  
Applicants are required, in reply to this action, to elect a single species from each of the species categories listed above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The claims recite a variety of different structural proteins and gelling agents, a search of the full scope of which would place a serious search burden on the Office.  For example, claims 8-9 and 10 are drawn to different (non-overlapping) gelling agents, and would require a different search for each as well as the likely citation of different references.  In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 25 are generic.  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant(s) is/are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim 
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.  

Response to Restriction
Applicants' elected Group I (claims 1-13 and 16-18) in the reply filed on 10/12/20.  During the phone call on 1/15/21 in which the modified Restriction Requirement was presented, applicants maintained the election of Group I (as well as the species of structural protein and gelling agent), but noted that the election was made with traverse.  The traversal was based on the assertion that the inventions of Group I and II were not patentably distinct.  
This traversal is not found to be persuasive because there are three inventions.  While related by a dressing comprising ORC and PHMB, the inventions are not so closely related as to depend absolutely upon one another and are therefore patentably distinct.  
As pointed out in the modified restriction requirement (above), Groups I-III have materially different designs, for instance different materials and product-by-process steps.  Furthermore, a search for an ORC/collagen/chitosan dressing may not reveal prior art for an ORC/carboxymethyl cellulose dressing and vice versa.  As such, a search of Group I would not be coextensive with that of Group II or III.  Furthermore, MPEP 808.02 states that a serious search burden may be established by showing that a different field of search must be employed to search for one of the inventions in a manner not likely to result in art pertinent to the other invention(s) (e.g., searching different classes/subclasses or 
Claims 14, 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Structural protein: collagen
Gelling agent: chitosan
Claim 10 is also withdrawn as being drawn to a non-elected species as it does not recite the elected species of chitosan.  Claims 1-9, 11-13, and 16-18 will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited by applicants in the information disclosure statements filed Jun. 20, 2019 and Nov. 9, 2020 have been made of record.  The Examiner has considered the numerous references to the extent that each was provided.  References lined-through on the information disclosure statement(s) were not considered because they were not provided and could not be located in the file wrapper.  
While the statement filed does not comply with the guidelines set forth in MPEP § 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

	This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.”  Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.  Id.
The MPEP provides more support for this position.  In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3-9, 11-13, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over CULLEN (US 2006/0159732; Pub. Jul. 20, 2006), in view of LEVY (US 2005/0058683; Pub. Mar. 17, 2005), FELD (US 4,643,180; Issued Feb. 17, 1987), ORR (US 6,369,289; Issued Apr. 9, 2002), and YAHIAOUI (US 2007/0048344; Pub. Mar. 1, 2007).  
Cullen discloses wound dressings comprising a bioabsorbable substrate, which may comprise oxidized regenerated cellulose (ORC), collagen (elected species), chitosan (elected species), or mixtures thereof (title; abstract; [0017], [0023], [0026]).  Cullen teaches the combination of ORC with collagen provides for certain therapeutic and synergistic effects ([0023]).  Cullen teaches the dressing material may also comprise therapeutic wound healing agents such as antiseptics (antimicrobials) in amounts from 0-10%, preferably 0-5% ([0046]).  Cullen does not teach the use of poly(hexamethylene biguanide) (PHMB).  However, the use of PHMB would have been obvious to anyone of skill in the art.  
For instance, Levy discloses body-contacting absorbent articles having antimicrobial properties conferred by polymeric biguanides such as PHMB (title; abstract; [0027]).  Levy teaches PHMB is the most preferred polymeric biguanide because, at very low concentrations, it has a broad spectrum of activity against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer.  Therefore, it will not give rise to problems such as skin irritation or rashes when applied to products that directly contact the skin.  At relatively low concentrations, PHMB is bacteriostatic.  See pars. [0027]-[0028].  
Likewise, Feld discloses antimicrobial dressings comprising PHMB (title; abstract).  Feld teaches although numerous cationic antimicrobials are available, PHMB is found to offer advantages in that it is a broad spectrum antimicrobial agent, and it will not cause skin irritation or be toxic at the levels in the product (col. 3, lines 28-35).  Feld teaches a 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PHMB as an antimicrobial in wound dressings such as those of Cullen.  One would have been motivated to select PHMB since it is known to have a broad spectrum of activity at very low concentrations against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer, and therefore will not give rise to problems such as skin irritation or rashes (per Levy).  Likewise, although numerous cationic antimicrobials are available, PHMB is found to offer advantages in that it is a broad spectrum antimicrobial agent, and it will not cause skin irritation or be toxic at the levels used in wound dressings (per Feld).  Further, it is well within the skill of the ordinary artisan to select a known antimicrobial agent for its known use.  
Regarding the amounts of PHMB instantly claimed, it is noted that the range taught by Cullen for additional therapeutic wound healing agents (e.g., antiseptics/antimicrobials) in the dressing (e.g., 0-5%) encompasses the instantly claimed amount.  However, Orr and Yahiaoui are cited to further show the obviousness of the instantly claimed amounts.  
Orr discloses cellulosic wound dressings for covering open wounds, said dressings comprising PHMB as an antimicrobial agent (title; abstract; col. 2, lines 55-59).  Orr teaches PHMB can be used in a wide range of amounts, specifically teaching that the 
Likewise, Yahiaoui discloses an antimicrobial composition comprising PHMB for use with dressings and other body-contacting medical articles (title; abstract; [0015]).  Yahiaoui teaches the concentration of PHMB may be as low as 0.01% (100 ppm) ([0048]; Tables 1, 22, 24).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PHMB as an antimicrobial in wound dressings such as those of Cullen for the reasons described by Levy and Feld as discussed above.  One would have had a high expectation of success by using PHMB in the claimed amounts since 1) the range taught by Cullen for additional therapeutic wound healing agents (e.g., antiseptics/antimicrobials) encompasses amounts from 0.005-0.02%, 2) Orr teaches that PHMB maintains antimicrobial efficacy at levels lower than 500 ppm, and 3) Yahiaoui teaches PHMB in levels as low as 0.01%, which may even result in a synergistic effect when in combination with other antimicrobial agents.  
Regarding claim 3, Cullen teaches the solid bioabsorbable substrate material may make up at least 50% by weight of the dressing ([0042]).  Of that amount, as little as 10% may be ORC ([0026]).  Thus, Cullen suggests the amount of ORC may fall within the instantly claimed range (for example: the lower limit of the claimed range is 0.005 [Symbol font/0xB4] 200 = 10% ORC:0.005% PHMB; the upper limit of the claimed range is 0.02% [Symbol font/0xB4] 2000 = 40% ORC:0.02% PHMB).  
Regarding claim 13, Cullen teaches the use of growth factors, such as fibroblast growth factor or platelet derived growth factor ([0046]).  
Regarding claim 16, this claim places no structural limitations on the dressing composition other than to require that the dressing of claim 1 be "absorbent".  Further, the term "absorbent" has not been given a special definition in the instant application.  Thus, it is interpreted broadly to encompass any structure permeable to liquid.  Cullen teaches absorbent articles, and teaches various configurations including an active layer that may be the wound contacting layer ([0055]).  Even if the ORC/PHMB could only be considered to be in the "active layer", Cullen teaches that absorbent layers may be between the active layer and a backing/protective sheet ([0060]), which implies that the active layer is also permeable to wound fluid to allow the fluid to migrate to the other absorbent layer(s) in the dressing.  Any of these configurations reads on claim 16.  
Regarding claims 17-18, Cullen teaches the wound dressing is preferably in sheet form.  Preferably, the area of the active layer is from about 1 cm2 to about 400 cm2, more preferably from about 4 cm2 to about 100 cm2 ([0055]).  Additionally, Cullen teaches the wound dressing further comprises a backing sheet extending over the active layer opposite to the wound facing side of the active layer.  Preferably, the backing sheet is larger than the active layer such that a marginal region of width 1 mm to 50 mm, preferably 5 mm to 20 mm extends around the active layer to form a so-called island dressing (i.e., the backing sheet substantially covers the back surface of the absorbent layer) ([0056]-[0057]).  

Claims 1-9, 11-13, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over CULLEN (US 2006/0159732; Pub. Jul. 20, 2006), in view of LEVY (US 2005/0058683; Pub. Mar. 17, 2005), FELD (US 4,643,180; Issued Feb. 17, 1987), ORR (US 6,369,289; Issued Apr. 9, 2002), YAHIAOUI (US 2007/0048344; Pub. Mar. 1, 2007), and TRUONG (US 2009/0163598; Pub. Jun. 25, 2009).  
The teachings of Cullen, Levy, Feld, Orr, and Yahiaoui are presented supra, and are incorporated herein.  
Although the cited references do not teach a complex of ORC and PHMB, this is either an inherent result of mixing these components or it would have been obvious to one of skill in the art to form such a complex based on the teachings of the prior art.  
For example, Truong discloses antimicrobial sponge articles comprising biguanides, particularly PHMB (title; abstract; [0023]).  Truong teaches that the negatively charged carboxylate groups present in oxidized cellulose bind the positively charged sites of the biguanide polymer ([0024]).  Truong teaches that long lasting effectiveness to kill microorganisms within the sponge depends on this binding, which prevents the biguanide from leaching out of the article ([0024]-[0027]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have complexed the PHMB with the ORC.  One would have been motivated to do so to provide a dressing having a long-lasting antimicrobial effect due to the sequestration of PHMB with the ORC in the dressing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/206,931
Claims 1-9, 11-13, and 16-18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 5, and 11 of copending Application No. 16/206,931 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, and TRUONG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '931 claims anticipates or renders obvious that of the instant claims.  The '931 claims recite a dressing comprising ORC, collagen, and chitosan.  The difference between the two claim sets is that the '931 claims do not recite PHMB.  However, as discussed above, the prior art renders obvious the use of PHMB in wound dressings.  Thus the entire scope of the instant claims is considered an obvious variation of the '931 claims.  

U.S. Patent Application No. 16/325,658
Claims 1-9, 11-13, and 16-18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, and 16 of copending Application No. 16/325,658 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, and TRUONG.  Although the conflicting claims are not identical, they are not 

Conclusion
Claims 1-9, 11-13, and 16-18 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658